 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEVIN HONEYCUTT, et al..                           Case No.: 18-CV-02853 W (KSC)
12                                    Plaintiffs,
                                                        ORDER DISMISSING CASE WITH
13   v.                                                 PREJUDICE
14   FORD MOTOR COMPANY; et al.
15                                  Defendants.
16
17
18         The parties have filed a Joint Stipulation and Order for Dismissal with Prejudice
19   [Doc. 35], in which they request an order dismissing the case. Good cause appearing, the
20   Court ORDERS this matter DISMISSED WITH PREJUDICE.
21         IT IS SO ORDERED.
22   Dated: December 20, 2019
23
24
25
26
27
28

                                                    1
                                                                             18-CV-02853 W (KSC)
